Case 1:20-cv-02935-BMC Document16 Filed 09/14/20 Page 1 of 2 PagelD #: 63

Jamaica Station Phillip Eng Paige Graves
Jamaica, NY 11435-4380 President Vice President, General Counsel & Secretary

718 558-8254 Tel
718 657-9047 Fax

® Long Island Rail Road

Writer’s Direct Dial: Cell: 917-843-9422
Writer’s Fax: 718-558-821 1

September 14, 2020
BY ECF

Hon. Brian M. Cogan

United States District Court
Eastern District of New York
225 Cadman Plaza East
Brooklyn, New York 11201

Re: Jacques Pope Ross v. Metropolitan Transportation
Authority Long Island Railroad, \:20-cv-01935

Dear Judge Kogan:

I am writing on behalf of Defendant, The Long Island Rail Road Company (“LIRR”). s/h/a
Metropolitan Transportation Authority Long Island Railroad, pursuant to Your Honor’s Order
dated September 14, 2020 (the “Order’’). My apologies to the Court for the acknowledged
deficiencies, which necessitated the Order, in LIRR’s portion of Paragraph 1 of the Joint
Discovery Plan.

The following supplemental information is based upon LIRR records, applicable regulations of
the Federal Railroad Administration (“FRA”) and the LIRR Alcohol and Substance Abuse
Policy, all of which will be provided to Plaintiff in discovery.

LIRR’s conduct with respect to Plaintiff, who held a safety-sensitive DOT-regulated position, was,
at all times, in compliance with applicable FRA regulations and company policy on alcohol and
substance abuse. Plaintiff was selected for a random drug test at the LIRR Medical Facility. His
first urine sample was rejected because it was out of temperature. He was unable to provide a
second sample under direct observation as required, within three hours of the first sample and after
being provided with sufficient water. Plaintiff was then given the opportunity to provide medical
documentation to the LIRR Medical Review Officer (“MRO”) that would establish a high
probability that Plaintiff had a valid medical reason for his inability to provide a second sample.
However. the medical documentation that Plaintiff provided did not, in the judgment of the MRO,
provide an adequate basis for the MRO to make that determination. Plaintiff was therefore advised
that his probationary LIRR employment was terminated on April 13, 2019, for failing a federal
random drug test.

In accordance with applicable FRA regulations, Plaintiff subsequently requested. and received. a
hearing to contest the finding that, based on the foregoing facts and circumstances. he had refused

The agencies of the MTA
MTA New York City Transit MTA Metro-North Railroad MTA Capital Construction
MTA Long Island Rail Road MTA Bridges and Tunnels MTA Bus Company
Case 1:20-cv-02935-BMC Document16 Filed 09/14/20 Page 2 of 2 PagelD #: 64

to test. Plaintiff provided additional medical documentation which the MRO reviewed. By letter
dated July 3, 2019, Plaintiff was notified that the termination of his probationary employment
effective April 13, 2019, for having violated a federal random drug test was upheld; this letter
provided further that the MRO determined that the medical documentation Plaintiff provided on

June 13, 2019, was normal and did not constitute a valid medical reason for his inability to provide
a sufficient urine sample.

I hope that the foregoing is sufficient to correct the deficiencies in LIRR’s portion of Paragraph 1
of the Joint Discovery Plan. The opportunity given by the Court to do so is very much appreciated.

Respectfully,

/s/ Priscilla Lundin

Priscilla Lundin
General Attorney, LIRR Law Department

cc: Counsel of Record
